REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-10 and 12-20 are currently pending. Claim 1 has been amended. Claim 11 is cancelled. No new subject matter is added.
Allowable Claims
3.	Claims 1-10 and 12-20 are allowed.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: 
Claim 1 would be allowable for reciting, inter alia, “wherein the fluid passes from the second chamber to the first chamber as the first valve is in a closed position and the second valve in an open position”.
Bharat, Sirokman and Tibbs teaches all of the limitations of claim 1, as discussed in the previous Non-Final Rejection. However, Tibbs fails to teach wherein the second valve (42) is operated in relation to a third valve which selectively controls the amount of negative pressure. Sirokman teaches a third valve, but not how it functionally operates with a second valve within a chest drainage system. It would be unreasonable to combine these two separate features as previously discussed. There would be need to be prior art reference that disclose a second valve having a specific relation to a third valve to control the amount of negative pressure. There is no prior art that discloses these combination of limitations. Therefore, these combination of limitations would be considered allowable. Claims 2-10 and 12-13 would be allowable for depending from claim 1. 
Claim 14 would be allowable for reciting “an air evacuation device including a bottle having a collection tube in communication with the patient; a seal chamber in communication with the bottle via a first air tube; and a jar in communication with the seal chamber via a second air tube, the jar having a vacuum tube in communication with the interior volume of the jar, the jar being under vacuum pressure; wherein operation of the set of valves changes modes of use”.
As discussed previously in the Non-Final Rejection, devices like Bharat, Sirokman, Tibbs, teaches a chest drainage system to evacuate air and collect gas, these devices are in a single unit and do not consist of multiple components. The combination of references to read on the valving configuration of the instant application would be too complex and unreasonable to further modify the references to be integrally incorporated with the single unit gas collection unit and the modified valving components. Therefore, there is no prior art that reads on the combination of limitations. The combination of limitations would be considered allowable. Claims 15-20 are allowable for depending from claim 14. 
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549. The examiner can normally be reached Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.R./ (7/11/2022)Examiner, Art Unit 3781                                                                                                                                                                                                        

/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        11 July 2022